Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to Applicant’s application 16/512,468 filed on 07/16/2019.
Claims 1-16 are currently pending for consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2019, 03/17/2020 and 01/27/2021 were filed before the mailing date of the non-final office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Note
The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show boxes’ content of a flowchart in FIG. 4 as described in the specification.  Any structural detail that is 

Claim Objections
 Claims 1-12 are objected to for failing to comply with 37 C.F.R. § 1.75(g), which requires “The least restrictive claim should be presented as claim number 1, and all dependent claims should be grouped together with the claim or claims to which they refer to the extent practicable” (See MPEP § 608.01 (i)). 
In the present application, the claims presented as claim number 13 is the least restrictive method claim of the independent claims with less dependent claims because claim 13 does not require the presence of a processing apparatus or a processor-readable recording medium as in claims 1. 
	
8 is objected to because of the following informalities: Claim 8 recite the term "and/or", which is selective language, the examiner suggests using either the "and" term or the "or" term, otherwise the claim should be worded in a more clearer fashion to claim both terms. For the purpose of this examination the examiner is selecting the "or" term from this selective language. 
	Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “a transformation unit”, “an artificial intelligence planning unit”, “a retransformation unit”, “a state evolution unit”, “a logical reasoning unit”, and “an explanation generation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Due to at least their dependency upon Claims 1 and 13, Claims 2-12 and 14-16 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 recites “at least one action precondition, action parameters, and at least one action effect”. This claim is indefinite because it is unclear if the planning representation comprises at least one action precondition, action parameters, and at least one action effect or if the planning representation comprises at least one of the recite elements.
	For purposes of examination, the examiner interpreted the claim as requiring the recited three elements. However, the claim should be amended to clearly claim the subject matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 1-16 are rejected under 35 USC 101 because the claimed inventions are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

At step 2A, prong 1, the limitations of “… transform an ontology representation of actions of the autonomous production system into a corresponding planning representation”, “… compute an action plan comprising a sequence of instantiated actions based on the planning representation”, and “… transform the computed action plan into an ontology language representation providing transparency information about the computed action plan”. The BRI of these limitations encompass, for example, a person receiving a document and identifying the term with a list action terms to select sequentially as an action plan with transparent descriptions mentally based on what is observed in the document with regards to content with the sequential selections. These steps, recited at a high level of generality, encompass mental observations, evaluations and judgments, and are similar to “collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind” and “a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind”, see MPEP 2106.04(a)(2)(III)(A). Accordingly, the claim recites an abstract idea.
At step 2A prong 2, the judicial exception is not integrated into a practical application. In particular, the claim recites that the system with the additional elements “a transformation unit”, “an artificial intelligence planning unit” , and “a retransformation unit” are the means or processes only amount to extra-solution activities of transforming data for use in the system and outputting a result (MPEP 2106.05(g)). None of these limitations, taken either alone or in combination, integrate the abstract idea into a practical application. 

At Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more. As discussed above with respect to integration of the abstract idea into a practical application, none of the additional element amounts to a group of action for a plan of the use of the judicial exception to a particular technological environment, and the additional elements of, “transform”, “compute” and “transform” only amount to extra-solution activities steps of receiving and identifying data for use in the system and outputting a result (MPEP 2106.05(g)). Furthermore, the “transform”, “compute” and “transform” steps recite WURC activities of (see: Intellectual Ventures v. Cap One Bank 1077: collecting, displaying and manipulating data; Intellectual Ventures v. Cap One Bank: customizing information and presenting it to users based on particular characteristics; Ameranth: generating menus on a computer; Content Extraction: collecting data, recognizing certain data within the collected data set and storing the recognized data in memory; Electric power: collecting information, analyzing it, and displaying certain results of the collection and analysis). These additional limitations, 
Independent claim 13 is rejected using similar analysis as claim 1.
For the dependent claims with further “… comprises a web ontology language representation”  of claim 2, “… access to a mapping memory which stores a mapping table of mappings between the ontology representation of actions and a corresponding planning representation of actions” of claim 3, “… comprises… at least one action precondition, action parameters, and at least one action effect”  of claim 4, “… comprises a representation of states of a domain of the autonomous production system including an initial state and a goal state” of claim 5, “… configured to evolve the initial state of the domain by applying the instantiated actions of the computed action plan transformed into its ontology representation into an intermediate state of interest of the domain queried by a user” of claim 6, “… configured to compute explanatory justifications for the preconditions of the instantiated actions applied by the state evolution unit” of claim 7, “… comprising human readable explanation text output via a user interface and/or a machine-readable explanation file output via a data interface on the basis of the explanatory justifications computed by the logical reasoning unit” of claim 8, “… perform natural language processing of the justifications computed by the logical reasoning unit to generate automatically an explanation text output via the user interface to a user of the autonomous production system” of claim 9, “… comprising a sequence of instantiated actions is executed by an execution engine of the autonomous production system” of claim 10, “… the transparency information… is evaluated to trigger the execution of the action plan by the execution engine” of claim 11, and “… the transparency information comprises explanations indicating at least one reason for a specific action being included or not being included in the action plan computed by the artificial intelligence planning unit” of claim 12, these additional elements do not integrate the abstract idea into a practical application and do not amount to anything more than merely manipulating and displaying content on a generic/conventional 
The dependent claims 14-16 are rejected using similar analysis as claims 6-8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-7, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Katz et al. (US 20190188551 A1, “Katz”) in view of Obitko et al. (US 20130055115, “Obitko”).
As to claim 1, Katz discloses An autonomous production system comprising: 
a transformation unit adapted to transform an ontology representation of actions of the autonomous production system into a corresponding planning representation;  (Katz: [0045] facilitating automated plan generation to use a standard planning representation ontology to track information about what component is taking what action, what data is stored, and what activity is occurring at a specific time.  FIG. 4 depicts an agent block that can act on behalf of the planner component, entity, or environment to change plans. The plan block can represent what gets modified, and the activity block can be informed by plan generation, plan retrieval from a repository, heuristic input, plan modification, etc.).
an artificial intelligence planning unit adapted to compute an action plan comprising a sequence of instantiated actions based on the planning representation; and (Katz: [0019, 0043] Automated planning is a field of artificial intelligence that aims at finding plans, which when executed, achieve a particular goal. An automated decision maker, e.g., planner and an entity can collaborate to find an action solution to a problem, via planning, in a series of iterations… The output data can comprise plans, a sequence of actions and steps with time stamps, and the graphical representations as described in relation to the visualizer component).
However, Katz may not disclose all the aspects of a retransformation unit adapted to transform the computed action plan into an ontology language representation providing transparency information about the computed action plan.
Obitko discloses a retransformation unit adapted to transform the computed action plan into an ontology language representation providing transparency information about the computed action plan. (Obitko: [0009] an industrial process visualization and control system that utilizes a combination of knowledge bases and ontologies (web ontology language OWL) (i.e. transparency information) of control components (i.e. actions) to generate an 
The examiner notes that the [page 2] of the specification recites “transform the computed action plan into an ontology language representation providing transparency information about the computed action plan” and Obitko’s web ontology language OWL is providing the transparency information.  
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Katz and Obitko disclosing automated plan generation which are analogous art from the “same field of endeavor”, and, when Obitko's utilizing knowledge bases and ontologies language to generate an industrial process visualization was combined with Katz's Automated planning is using artificial intelligence that aims at finding plans, which when executed, achieve a particular goal, the claimed limitation on the a retransformation unit adapted to transform the computed action plan into an ontology language representation providing transparency information about the computed action plan would be obvious. The motivation to combine Katz and Obitko is to provide a visualization system to dynamically create an editable production system interface to affect the operation effectively. (See Obitko [0008]).
As to claim 2, Katz in view of Obitko discloses The autonomous production system according to claim 1, wherein the planning representation comprises a planning domain definition language representation and the ontology representation comprises a web ontology language representation. (Katz: [0040] The visualizer component utilizes a planning domain definition language (PDDL) to capture a plan representation, causality, intent, and 
As to claim 4, Katz in view of Obitko discloses The autonomous production system according to claim 3, wherein each action within the table stored in the memory comprises in the ontology representation and in the planning representation: (Katz: [0045] The tracker component 104 can use a standard plan with the representation ontology within the memory 108 to track information about what component is taking each action, what data is stored, and what activity is occurring at a specific time).
at least one action precondition (Katz: [0038] the domain model can be modified by adding/removing/modifying the action with, e.g., preconditions and effects),
action parameters (Katz: 0029] changing domain model and planner's internal parameter settings), and 
at least one action effect. (Katz: [0038] the domain model can be modified by adding/removing/modifying the action with, e.g., preconditions and effects).
As to claim 5, Katz in view of Obitko discloses The autonomous production system according to claim 1, wherein an ontology of a domain of the autonomous production system stored in a memory comprises a representation of states of a domain of the autonomous production system including an initial state and a goal state. (Katz: [0019] An automated planning  decision maker (e.g., planner) and an entity can collaborate to find a solution to a domain with a problem model, via planning, in a series of iterations… comprise three variables <I, G, A>, in which I is the complete description of the initial state, G is the description of the goal state).
As to claim 6, Katz in view of Obitko discloses The autonomous production system according to claim 5, wherein a state evolution unit is configured to evolve the initial state of the domain by applying the instantiated actions of the computed action plan transformed into its ontology representation into an intermediate state of interest of the domain queried by a user. (Katz: [0020] The collaboration component determines how to transition from one configuration to another configuration, e.g., from a first state (i.e. initial state) to a second state (i.e. intermediate state) to achieve a particular goal… receiving problem data indicative of a problem to be solved with a domain model query by a user).
As to claim 7, Katz in view of Obitko discloses The autonomous production system according to claim 6, wherein a logical reasoning unit is configured to compute explanatory justifications for the preconditions of the instantiated actions applied by the state evolution unit. (Katz: [0038] contributions can be calculated by defining branch points. An action is applicable in a state if a precondition is satisfied in the state, and an action sequence (e.g., a plan) is a solution to the problem if the action sequence can be executed  (i.e. instantiated action) from an initial state, and the resulting state corresponds to a goal state).
As to claim 10, Katz in view of Obitko discloses The autonomous production system according to claim 1, wherein the action plan computed by the artificial intelligence planning unit comprising a sequence of instantiated actions is executed by an execution engine of the autonomous production system. (Katz: [0031, 0038] an AI component can facilitate automating one or more features… computing an action is applicable in a state if a precondition is satisfied in the state, and an action sequence (e.g., a plan) is a solution to the problem if the action sequence can be executed from an initial state, and the resulting state corresponds to a goal state).
As to claim 12, Katz in view of Obitko discloses The autonomous production system according to claim 1, wherein the transparency information comprises explanations indicating at least one reason for a specific action being included or not being included in the action plan computed by the artificial intelligence planning unit. (Katz: [0019] Automated planning is a field of artificial intelligence that aims at finding plans, which when executed, achieve a particular goal with an automated decision maker (e.g., planner) and 
Regarding claims 13-15, these claims recite the method performed by the system of claims 1, and 6-7, respectively; therefore, the same rationale of rejection is applicable.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Obitko and further in view Howard et al. (US 20070043607 A1, “Howard”).


As to claim 3, Katz in view of Obitko discloses The autonomous production system according to claim 1,
However, Katz in view of Obitko may not explicitly disclose all the aspect of the wherein the transformation unit and retransformation unit have access to a mapping memory which stores a mapping table of mappings between the ontology representation of actions and a corresponding planning representation of actions. 
Howard discloses wherein the transformation unit and retransformation unit have access to a mapping memory which stores a mapping table of mappings between the ontology representation of actions and a corresponding planning representation of actions. (Howard: [0031, 0007] actions in the plan are textually listed (i.e. mapping) in a column on the side of the map. When the user clicks on an action in the list on the left, the plan is displayed on the map up to the time of the indicated action, and preconditions for the actions are displayed in the list… a plan rationale database coupled to the planner to store rationale information for the series of actions).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Katz in view Obitko and Howard disclosing wherein the transformation unit and retransformation unit have access to a mapping memory which stores a mapping table of mappings between the ontology representation of actions and a corresponding planning representation of actions would be obvious. The motivation to combine Katz in view of Obitko and Howard is to provide a method for a user can view the plan and easily add new constrains plan to modify plans with efficiency. (See Howard [0004]).
Claims 8-9, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Katz in view of Obitko and further in view Bhowmick et al. (US 20140351184 A1, “Bhowmick”).

As to claim 8, Katz in view of Obitko discloses The autonomous production system according to claim 7, 
However, Katz in view of Obitko may not explicitly disclose all the aspect of the wherein an explanation generation unit is configured to generate automatically the transparency information comprising human readable explanation text output via a user interface and/or a machine-readable explanation file output via a data interface on the basis of the explanatory justifications computed by the logical reasoning unit. 
Bhowmick disclose wherein an explanation generation unit is configured to generate automatically the transparency information comprising human readable explanation text output via a user interface and/or a machine-readable explanation file output via a data interface on the basis of the explanatory justifications computed by the logical reasoning unit. (Bhowmick: [0100-101] a plan explanation generation system 
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Katz in view Obitko and Bhowmick disclosing automated planning generation which are analogous art from the “same field of endeavor”, and, when Bhowmick's generating logically coherent explanations in natural language sentences was combined with Katz in view of Obitko's Automated planning is using artificial intelligence that aims at finding plans, which when executed, achieve a particular goal, the claimed limitation on the wherein an explanation generation unit is configured to generate automatically the transparency information comprising human readable explanation text output via a user interface and/or a machine-readable explanation file output via a data interface on the basis of the explanatory justifications computed by the logical reasoning unit would be obvious. The motivation to combine Katz in view of Obitko and Bhowmick is to provide an optimal planning system that is capable of generating personalized plans, specific to the user efficiently. (See Bhowmick [0001-2]).
As to claim 9, Katz in view of Obitko and Bhowmick discloses The autonomous production system according to claim 8, wherein the explanation generation unit is adapted to perform natural language processing of the justifications computed by the logical reasoning unit to generate automatically an explanation text output via the user interface to a user of the autonomous production system.
As to claim 11, Katz in view of Obitko discloses The autonomous production system according to claim 10, 
However, Katz in view of Obitko may not explicitly disclose all the aspect of the wherein the transparency information generated by the explanation generation unit is evaluated to trigger the execution of the action plan by the execution engine. 
Bhowmick discloses wherein the transparency information generated by the explanation generation unit is evaluated to trigger the execution of the action plan by the execution engine. (Bhowmick: [0013] provide a personalized plan generating system capable of detecting dynamically changing contextual information and situation such that the system triggers a revision in the currently executing plan and generates an optimized alternative plan).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Katz in view Obitko and Bhowmick disclosing automated planning generation which are analogous art from the “same field of endeavor”, and, when Bhowmick's generating logically coherent explanations in natural language sentences was combined with Katz in view of Obitko's Automated planning is using artificial intelligence that aims at finding plans, which when executed, achieve a particular goal, the claimed limitation on the wherein the transparency information generated by the explanation generation unit is evaluated to trigger the execution of the action plan by the execution engine would be obvious. The motivation to combine Katz in view of Obitko and Bhowmick is to provide an optimal planning system that is capable of generating personalized plans, specific to the user efficiently. (See Bhowmick [0001-2]).
Regarding claim 16, these claims recite the method performed by the system of claim 8; therefore, the same rationale of rejection is applicable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENQ-KANG (Kang) CHU whose telephone number is (571)270-7396. The examiner can normally be reached M-F 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        

/ARIEL MERCADO/Primary Examiner, Art Unit 2176